IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROBERTO DEL SOL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0816

FLA. DEPT. OF CORRECTIONS,

     Respondent.
___________________________/

Opinion filed December 22, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Roberto Del Sol, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Erik D. Kverne, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, LEWIS, and KELSEY, JJ., CONCUR.